Citation Nr: 1147469	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a Videoconference Board hearing in October 2010.  However, he withdrew this request in writing.  See October 4, 2010, communication from the Veteran.  

This matter was before the Board in October 2010 at which time it was remanded for further development, i.e. to afford the Veteran a medical examination and obtain etiological opinions.  In February 2011 the Board once again remanded the matter to ensure compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran has bilateral hearing loss that is causally related to service or that bilateral hearing loss manifested to a compensable degree within the first post-service year.

2.  It has not been shown by competent and probative evidence that the Veteran has tinnitus that is causally related to service.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Service connection for tinnitus is not warranted. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2008.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained medical opinions as to the etiology of his claimed bilateral hearing loss and tinnitus.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  The addendum to the opinion clearly addresses the conversion of the in-service audiometrics from ASA to ISO (ANSI) units.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In addition, the law provides that, where a veteran served ninety days or more of active military service and other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to November 1967 service departments consistently used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the tables below show the ASA measurements recorded in service with the comparable ISO (ANSI) measurements in adjacent parentheses.

The Veteran contends that he incurred bilateral hearing loss and tinnitus in service, particularly due to exposure to noise from gunfire, generators and radio equipment. The Veteran served as a Radio Relay and Carrier Operator.  See DD Form 214.

A review of the Veteran's service treatment records discloses no complaints or diagnoses of bilateral hearing loss or tinnitus.  At entrance whispered voice testing was 14/15.  See January 1960 report of medical examination.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  At this time the Veteran denied having had hearing loss or any ear trouble.  See January 1960 report of medical history.

Upon separation examination in March 1963, pure tone thresholds, in decibels, were as follows




HERTZ



250
500
1000
2000
4000
8000
RIGHT
10 (25)
10 (30)
10 (20)
10 (15)
10 (15)
5 (15)
LEFT
5 (20)
10 (25)
10 (15)
10 (15)
15 (20)
10 (20)

Upon separation, the Veteran denied having had ear trouble, running ears or having worn hearing aids.  See March 1962 report of medical history.

In September 2008 the Veteran filed his claims for service connection of bilateral hearing loss and tinnitus.  In an associated statement he related that while in service he served as a Radio Relay Carrier Operator.  He noted that he was exposed to loud noise from .50 caliber machine guns, hand grenades, rifle fire and mortar fire while stationed at Ft. Riley, Kansas.  He also related that he had ringing in his ears and had had problems with hearing since service.  He felt that his claimed conditions were attributable to this noise exposure.  

Following the separation audiometrics, the earliest evidence pertaining to hearing loss and tinnitus appears in an October 2008 clinical record from Hearing Solutions.  These records document an assessment of binaural hearing loss and tinnitus, as well as the Veteran's reports of hearing loss and tinnitus that he stated began during service.  At this time, the Veteran reported that he had been exposed to hazardous noise from generators and communications equipment and felt that he had hearing loss and tinnitus attributable thereto.  The examiner stated that "[a]fter reviewing the Veteran's service history" it "is just as likely as not that at least some of the [Veteran's] hearing loss and tinnitus are the result of exposure to noise while in the service."  These records contain a charted audiogram, which shows bilateral hearing loss to a degree considered a disability for VA purposes.  38 C.F.R. § 3.385.

In a December 2008 statement the Veteran offered some of his reasons for disagreeing with the RO's denial of his claims.  He explained that during service he was required to wear headphones to use in Morse code, etc., and that he was exposed to noise in this manner, as well as from generators.  He explained that this exposure lasted over 1 year.  

In furtherance of substantiating his claim, the Veteran was afforded a VA examination in November 2010.  The report of this examination notes that the claims file was reviewed by the examiner, and outlines the Veteran's reports and history.  It particularly notes that the Veteran reported exposure to noise from generators and the use of headphones.  At this time, the Veteran stated that he had first noticed recurrent tinnitus in basic training and that it had gotten worse over the years, especially in 2007 when he had bouts of dizziness.  The Veteran related the he did not know when his hearing loss first happened, but that it has gotten worse over the years, with the left being worse than the right.  The examiner outlined the Veteran's employment history, and also noted that the Veteran had diabetes, high blood pressure and dizziness due to positional changes.  The examiner also apparently felt that the Veteran had post-service noise exposure.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
25
LEFT
15
30
80
85
85

Pure tone averages were 19 for the right ear and 70 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 12 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability for the left ear.  38 C.F.R. § 3.385.

Examination resulted in an assessment of normal hearing sensitivity 250-4000 Hz with a severe to moderately severe drop at 6000-8000 Hz in the right ear and normal hearing sensitivity at 250-750 Hz, with a sloping mild to severe sensorineural loss at 1000-8000 Hz in the left ear.  Tinnitus was also assessed and was primarily in the left ear.  

In terms of claims file review, the examiner noted that they had reviewed the entire record, and that the Veteran's induction audio was only speech testing.  The examiner also noted the separation audiometrics showed normal hearing sensitivity in both ears and at the better and of normal limits.  The examiner thus concluded that the Veteran had normal hearing sensitivity bilaterally at discharge.  

With respect to the October 2008 private audiology records, the examiner noted that they had reviewed them.  In this regard, the examiner noted that they were "not going to make comments about [their] ability as a clinician," but that the letter and opinion should be ignored as the clinician did not have the Veteran's separation audiometrics in rendering their opinion.  

The examiner concluded that it was their professional opinion that it was less likely than not that tinnitus and bilateral hearing loss were attributable to service.  In this regard, the examiner remarked that there was no mention of tinnitus in the claims file and that the Veteran had normal hearing acuity at discharge.  The examiner further noted that the Veteran had medical problems that could cause hearing loss and that many things could have caused this, but that after a thorough review of the file, it was their opinion that neither tinnitus nor bilateral hearing loss were attributable to acoustic trauma in service.  

In March 2011 an addendum to the November 2010 opinion was obtained and associated with the claims file, particularly to have the examiner address whether conversion of the separation audiometrics from ASA to ISO (ANSI) would result in a different opinion.  In this regard, the examiner remarked that even after this conversion the Veteran's separation audiometrics were still within normal limits.  Accordingly, the examiner concluded that it was less likely than not that bilateral hearing loss and tinnitus were attributable to service.  

The Board notes that the presumptive service connection regulations do not result in a favorable outcome.  There is no clinical or otherwise competent evidence indicating that the Veteran's claimed bilateral hearing loss manifested to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309. While the Veteran is certainly competent to report subjective complaints of hearing loss, his lay assertions cannot establish that hearing impairment manifested to a compensable degree under the applicable rating criteria.  No audiograms appear until well after this period.

Initially, the Board will address the Veteran's lay contentions.  To the extent that the Veteran is offering his opinion on the etiology of bilateral hearing loss and tinnitus, first formally diagnosed almost 50 years following service, as related to acoustic trauma, the Board finds that the Veteran lacks competency to address this question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Veteran is certainly competent to relate his observations of hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Nevertheless, and although the Veteran may be competent to relate his observations, the Board finds his reported history lacking in credibility.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In this regard, on one hand the Veteran has offered a history of bilateral hearing loss and tinnitus that he says began and persisted in service, yet on the other hand he denied any ear problems at discharge and as recently as November 2010 offered a contradictory history, stating that he was unsure as to when his hearing loss first manifested.  Due to these contradictions, the Board affords the Veteran's provided history no probative value.  Id.  

It is also particularly salient to the Board that following service, there appear no complaints of bilateral hearing loss or tinnitus for almost 50 years.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

As the Veteran's lay statements lack any probative value, resolution of this claim depends on the relative weight to be assigned to the October 2008 private audiologist's opinion and the November 2010 VA examiner's opinion, including the addendum.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds the opinion of the VA examiner to be far more probative.  The October 2008 opinion is lacking in that it does not include a discussion of the Veteran's service treatment records, particularly his separation audiogram, which the VA examiner found to be the most significant evidence in the file, and which served as the primary basis of the examiner's rationale.  Accordingly, the Board favors the opinion of the VA examiner and the claim must be denied.  Gilbert, supra.

The Board acknowledges that the conversion of the separation audiometrics from ASA to ISO (ANSI) resulted in thresholds greater than 20 dB at several frequencies.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).  Nevertheless, the Board finds that the examiner's opinion is the most probative evidence on this matter as it addresses the facts of this particular case and indicates that the Veteran had hearing within normal limits at discharge.  The examiner specifically found that the Veteran's separation audiometrics did not represent abnormal hearing acuity and exposure to acoustic trauma, as claimed.  Accordingly, notwithstanding Hensley, the Board does not find that the separation audiometrics indicate abnormal hearing acuity.

Along these lines, the Board is not denying the claim on the lack of audiometrics meeting VA's standards under 38 C.F.R. § 3.385 in service.  Rather, the Board's decision is based primarily on the medical opinions and lay statements of record.  Id.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


